Exhibit 10.1

SECOND AMENDED AND RESTATED

TAX SHARING AGREEMENT

by and among

DELL TECHNOLOGIES INC.

AND ITS AFFILIATES,

EMC CORPORATION

AND ITS AFFILIATES

and

VMWARE, INC.

AND ITS AFFILIATES,

Dated

December 30, 2019



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED TAX SHARING AGREEMENT

THIS SECOND AMENDED AND RESTATED TAX SHARING AGREEMENT (this “Agreement”) dated
as of December 30, 2019 (the “Amendment Date”) is entered into by and among Dell
Technologies Inc. (f/k/a Denali Holding Inc.), a Delaware corporation (“Dell
Technologies”), each Dell Technologies Affiliate (as defined below), EMC
Corporation, a Massachusetts corporation (“EMC”), each EMC Affiliate (as defined
below), VMware, Inc., a Delaware corporation and an indirect subsidiary of EMC
(“VMware”), and each VMware Affiliate (as defined below).

RECITALS

WHEREAS, Dell Technologies and EMC were parties to the Agreement and Plan of
Merger dated as of October 12, 2015, as amended by the First Amendment to
Agreement and Plan of Merger, dated as of May 16, 2016, by and among Dell
Technologies, Dell Inc., a Delaware corporation, Universal Acquisition Co., a
Delaware corporation and wholly owned subsidiary of Dell Technologies, and EMC
(collectively, the “Merger Agreement”);

WHEREAS, at the Effective Time of the Merger (as defined in the Merger
Agreement), EMC and its direct and indirect domestic subsidiaries, including
VMware and each VMware Affiliate, became members of an Affiliated Group of which
Dell Technologies is the common parent corporation;

WHEREAS, EMC and VMware are parties to that certain Tax Sharing Agreement dated
August 13, 2007, as amended on January 1, 2011 (the “Prior TSA”);

WHEREAS, the parties amended and restated the Prior TSA on September 6, 2016 (as
amended, the “First Amended and Restated TSA”); and

WHEREAS, the parties have determined that it is appropriate to amend and restate
the First Amended and Restated TSA as of the date of this Agreement as set forth
in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto hereby agree as follows:

Section 1. Definitions.

As used in this Agreement, capitalized terms shall have the following meanings
(such meanings to be equally applicable to both the singular and the plural
forms of the terms defined):

“Affiliated Group” means an affiliated group of corporations within the meaning
of section 1504(a) of the Code that files a consolidated return for United
States federal Income Tax purposes.

 

1



--------------------------------------------------------------------------------

“After Tax Amount” means any additional amount necessary to reflect the
hypothetical Tax consequences of the receipt or accrual of any payment required
to be made under this Agreement (including payment of an additional amount or
amounts hereunder and the effect of the deductions available for interest paid
or accrued and for Taxes such as state and local Income Taxes), determined by
using the highest applicable statutory corporate Income Tax rate (or rates, in
the case of an item that affects more than one Tax) for the relevant taxable
period (or portion thereof).

“Agreement” has the meaning set forth in the preamble hereto.

“Audit” means any audit, assessment of Taxes, other examination by any Taxing
Authority, proceeding, or appeal of such a proceeding relating to Taxes, whether
administrative or judicial, including proceedings relating to competent
authority determinations.

“Code” means the Internal Revenue Code of 1986, as amended.

“Combined Return” means any Tax Return, other than with respect to United States
federal Income Taxes, filed on a consolidated, combined (including nexus
combination, worldwide combination, domestic combination, line of business
combination or any other form of combination) or unitary basis wherein VMware or
one or more VMware Affiliates join in the filing of such Tax Return (for any
taxable period or portion thereof) with Dell Technologies or one or more Dell
Technologies Affiliates.

“Consolidated Return” means any Tax Return with respect to United States federal
Income Taxes filed on a consolidated basis wherein VMware or one or more VMware
Affiliates join in the filing of such Tax Return (for any taxable period or
portion thereof) with Dell Technologies or one or more Dell Technologies
Affiliates.

“Controlling Party” has the meaning set forth in Section 8.01 of this Agreement.

“Deconsolidation Event” means, with respect to VMware and each VMware Affiliate,
any event or transaction that causes VMware and/or one or more VMware Affiliates
to no longer be eligible to join with Dell Technologies or one or more Dell
Technologies Affiliates in the filing of a Consolidated Return or a Combined
Return; provided that no event or transaction with respect to Pivotal that
occurred before the Amendment Date shall be considered a Deconsolidation Event
for purposes of this Agreement.

“Dell Affiliated Group” means the Affiliated Group that includes the Dell
Technologies Group and the VMware Group.

“Dell Technologies Affiliate” means any corporation or other entity directly or
indirectly “controlled” by Dell Technologies where “control” means the ownership
of fifty percent (50%) or more of the ownership interests of such corporation or
other entity (by vote or value) or the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
corporation or other entity, but at all times excluding VMware or any VMware
Affiliate.

 

2



--------------------------------------------------------------------------------

“Dell Technologies Business” means all of the businesses and operations
conducted by Dell Technologies and Dell Technologies Affiliates, excluding the
VMware Business, at any time.

“Dell Technologies Group” means the Affiliated Group, or similar group of
entities as defined under corresponding provisions of the laws of other
jurisdictions, of which Dell Technologies is the common parent corporation, and
any corporation or other entity which many be, may have been or may become a
member of such group from time to time, but excluding any member of the VMware
Group.

“Distribution” means any distribution by Dell Technologies or any Dell
Technologies Affiliate of its issued and outstanding shares of VMware stock (and
securities, if any) that Dell Technologies holds at such time to Dell
Technologies shareholders and/or securityholders or the shareholders and/or
securityholders of a Dell Technologies Affiliate in a transaction intended to
qualify as a distribution under section 355 of the Code.

“Distribution Taxes” means any Taxes imposed on, or increase in Taxes incurred
by, Dell Technologies or any Dell Technologies Affiliate, and any Taxes of a
Dell Technologies shareholder (or former Dell Technologies shareholder) that are
required to be paid or reimbursed by Dell Technologies or any Dell Technologies
Affiliate pursuant to a legal determination, provided that Dell Technologies
shall have vigorously defended itself in any legal proceeding involving Taxes of
a Dell Technologies shareholder, (without regard to whether such Taxes are
offset or reduced by any Tax Asset, Tax Item, or otherwise) resulting from, or
arising in connection with, the failure of a Distribution to qualify as a
tax-free transaction under section 355 of the Code (including any Tax resulting
from the application of section 355(d) or section 355(e) of the Code to a
Distribution) or corresponding provisions of the laws of any other
jurisdictions. Any Income Tax referred to in the immediately preceding sentence
shall be determined using the highest applicable statutory corporate Income Tax
rate for the relevant taxable period (or portion thereof).

“EMC” has the meaning set forth in the preamble hereto.

“EMC Affiliate” means any corporation or other entity directly or indirectly
“controlled” by EMC where “control” means the ownership of fifty percent (50%)
or more of the ownership interests of such corporation or other entity (by vote
or value) or the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such corporation or other
entity, but at all times excluding VMware or any VMware Affiliate.

“Estimated Tax Installment Date” means, with respect to United States federal
Income Taxes, the estimated Tax installment due dates prescribed in section
6655(c) of the Code and, in the case of any other Tax, means any other date on
which an installment payment of an estimated amount of such Tax is required to
be made.

 

3



--------------------------------------------------------------------------------

“Final Determination” shall mean the final resolution of liability for any Tax
for any taxable period, by or as a result of: (i) a final and unappealable
decision, judgment, decree or other order by any court of competent
jurisdiction; (ii) a final settlement with the IRS, a closing agreement or
accepted offer in compromise under sections 7121 or 7122 of the Code, or a
comparable agreement under the laws of other jurisdictions, which resolves the
entire Tax liability for any taxable period; (iii) any allowance of a refund or
credit in respect of an overpayment of Tax, but only after the expiration of all
periods during which such refund may be recovered by the jurisdiction imposing
the Tax; or (iv) any other final disposition, including by reason of the
expiration of the applicable statute of limitations.

“Income Tax” shall mean any federal, state, local or non-U.S. Tax determined (in
whole or in part) by reference to net income, net worth, gross receipts or
capital, or any Taxes imposed in lieu of such a tax. For the avoidance of doubt,
the term “Income Tax” includes any franchise tax or any Taxes imposed in lieu of
such a tax.

“Income Tax Return” means any Tax Return relating to any Income Tax.

“Independent Accountant” has the meaning set forth in Section 2.04(b) of this
Agreement.

“Independent Firm” has the meaning set forth in Section 10.03 of this Agreement.

“IRS” means the United States Internal Revenue Service or any successor thereto,
including its agents, representatives, and attorneys.

“Joint Responsibility Item” means any Tax Item for which the non-Controlling
Party’s responsibility under this Agreement could exceed one hundred fifty
thousand dollars ($150,000), but not a Sole Responsibility Item.

“Non-Income Tax Return” means any Tax Return relating to any Tax other than an
Income Tax.

“Officer’s Certificate” means a letter executed by an officer of Dell
Technologies or VMware and provided to Tax Counsel as a condition for the
completion of a Tax Opinion or Supplemental Tax Opinion.

“Option” means an option to acquire common stock, or other equity-based
incentives the economic value of which is designed to mirror that of an option,
including non-qualified stock options, discounted non-qualified stock options,
cliff options to the extent stock is issued or issuable (as opposed to cash
compensation), and tandem stock options to the extent stock is issued or
issuable (as opposed to cash compensation).

“Owed Party” has the meaning set forth in Section 7.05 of this Agreement.

“Payment Period” has the meaning set forth in Section 7.05(e) of this Agreement.

“Pivotal” means Pivotal Software, Inc., a Delaware corporation and its
subsidiaries.

 

4



--------------------------------------------------------------------------------

“Pivotal Tax Sharing Agreement” means the Tax Sharing Agreement by and among
Dell Technologies and its Affiliates, EMC and its Affiliates, and Pivotal dated
as of February 8, 2017.

“Post-Closing Period” has the meaning set forth in Section 10.02.

“Post-Deconsolidation Period” means any taxable period beginning after the date
of a Deconsolidation Event.

“Pre-Closing Period” has the meaning set forth in Section 10.02.

“Pre-Deconsolidation Period” means any taxable period beginning on or before the
date of a Deconsolidation Event.

“Ruling” means (i) any private letter ruling issued by the IRS in connection
with a Distribution in response to a request for such a private letter ruling
filed by Dell Technologies (or any Dell Technologies Affiliate) prior to the
date of a Distribution, and (ii) any similar ruling issued by any other Taxing
Authority addressing the application of a provision of the laws of another
jurisdiction to a Distribution.

“Ruling Documents” means (i) the request for a Ruling filed with the IRS,
together with any supplemental filings or other materials subsequently submitted
on behalf of Dell Technologies, its subsidiaries and shareholders to the IRS,
the appendices and exhibits thereto, and any Ruling issued by the IRS to Dell
Technologies (or any Dell Technologies Affiliate) in connection with a
Distribution and (ii) any similar filings submitted to, or rulings issued by,
any other Taxing Authority in connection with a Distribution.

“Sole Responsibility Item” means any Tax Item for which the non-Controlling
Party has the entire economic liability under this Agreement.

“Supplemental Ruling” means (i) any ruling (other than the Ruling) issued by the
IRS in connection with a Distribution, and (ii) any similar ruling issued by any
other Taxing Authority addressing the application of a provision of the laws of
another jurisdiction to a Distribution.

“Supplemental Ruling Documents” means (i) the request for a Supplemental Ruling,
together with any supplemental filings or other materials subsequently
submitted, the appendices and exhibits thereto, and any Supplemental Rulings
issued by the IRS in connection with a Distribution and (ii) any similar filings
submitted to, or rulings issued by, any other Taxing Authority in connection
with a Distribution.

“Supplemental Tax Opinion” has the meaning set forth in Section 5.02(c) of this
Agreement.

“Tax Asset” means any Tax Item that has accrued for Tax purposes, but has not
been realized during the taxable period in which it has accrued, and that could
reduce a Tax in another taxable period, including a net operating loss, net
capital loss, investment tax credit, foreign tax credit, charitable deduction or
credit related to alternative minimum tax or any other Tax credit.

 

5



--------------------------------------------------------------------------------

“Tax Benefit” means a reduction in the Tax liability (or increase in refund or
credit or any item of deduction or expense) of a Taxpayer for any taxable
period. Except as otherwise provided in this Agreement, a Tax Benefit shall be
deemed to have been realized or received from a Tax Item in a taxable period
only if and to the extent that the Tax liability of the Taxpayer for such
period, after taking into account the effect of the Tax Item on the Tax
liability of such Taxpayer in the current period and all prior periods, is less
than it would have been had such Tax liability been determined without regard to
such Tax Item.

“Tax Counsel” means a nationally recognized law firm selected by Dell
Technologies to provide a Tax Opinion.

“Tax Detriment” means an increase in the Tax liability (or reduction in refund
or credit or any item of deduction or expense) of a Taxpayer for any taxable
period. Except as otherwise provided in this Agreement, a Tax Detriment shall be
deemed to have been realized or incurred from a Tax Item in a taxable period
only if and to the extent that the Tax liability of the Taxpayer for such
period, after taking into account the effect of the Tax Item on the Tax
liability of such Taxpayer in the current period and all prior periods, is more
than it would have been had such Tax liability been determined without regard to
such Tax Item.

“Tax Item” means any item of income, gain, loss, deduction, expense or credit,
or other attribute that may have the effect of increasing or decreasing any Tax.

“Tax Opinion” means an opinion issued by Tax Counsel as one of the conditions to
completing a Distribution addressing certain United States federal Income Tax
consequences of a Distribution under section 355 of the Code.

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, amended tax return, claim for refund or
declaration of estimated Tax) required to be supplied to, or filed with, a
Taxing Authority in connection with the determination, assessment or collection
of any Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.

“Taxes” means all federal, state, local or non-U.S. taxes, charges, fees,
duties, levies, imposts, rates or other assessments, including income, gross
receipts, net worth, excise, property, sales, use, license, capital stock,
transfer, franchise, payroll, withholding, social security, value added or other
taxes, (including any interest, penalties or additions attributable thereto) and
a “Tax” shall mean any one of such Taxes.

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or authority thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

“Taxpayer” means any taxpayer and its Affiliated Group or similar group of
entities as defined under corresponding provisions of the laws of any other
jurisdiction of which a taxpayer is a member.

“VMware” has the meaning set forth in the preamble hereto.

 

6



--------------------------------------------------------------------------------

“VMware Affiliate” means any corporation or other entity directly or indirectly
“controlled” by VMware at the time in question, where “control” means the
ownership of fifty percent (50%) or more of the ownership interests of such
corporation or other entity (by vote or value) or the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such corporation or other entity.

“VMware Business” means the business and operations conducted by VMware and
VMware Affiliates.

“VMware Business Records” has the meaning set forth in Section 10.02(b) of this
Agreement.

“VMware Group” means the Affiliated Group, or similar group of entities as
defined under corresponding provisions of the laws of other jurisdictions, of
which VMware will be the common parent corporation immediately after a
Deconsolidation Event and including any corporation or other entity which may
become a member of such group from time to time.

“VMware Separate Tax Liability” means an amount equal to the Tax liability that
VMware and each VMware Affiliate that is included in a Consolidated Return or
Combined Return would have incurred if they had filed a consolidated return,
combined return (including nexus combination, worldwide combination, domestic
combination, line of business combination or any other form of combination),
unitary return or a separate return, as the case may be, separate from the
members of the Dell Technologies Group, for the relevant Tax period, and such
amount shall be computed by Dell Technologies (A) in a manner consistent with
(i) general Tax accounting principles, (ii) the Code and the Treasury
regulations promulgated thereunder, and (iii) past practice, if any, and
(B) taking into account any Tax Asset of VMware and any VMware Affiliate that is
included in a Consolidated Return or Combined Return attributable to any Tax
period beginning on or after January 1, 2007 other than any Tax Assets of
Pivotal that arose during a Pre-Closing Period (or portion thereof); provided,
however, that, although the VMware Separate Tax Liability is to be computed on a
hypothetical basis as if VMware and each VMware Affiliate were separate from the
members of the Dell Technologies Group, the fact that VMware or any VMware
Affiliate is included in a Consolidated Return or a Combined Return and the
effect that such inclusion has on the calculation of any Tax Item, shall
nevertheless be taken into account for purposes of computing the VMware Separate
Tax Liability (for example, for purposes of calculating its R&D credit, VMware
shall be entitled to its allocable share of the consolidated R&D credit of the
Dell Technologies Group); provided, further, that the VMware Separate Tax
Liability shall not exceed for any relevant Tax period the amount of the Tax
liability VMware would have incurred had the VMware Group not been a member of
the Dell Affiliated Group for such period. For the avoidance of doubt, the
VMware Separate Tax Liability shall be computed for the relevant Tax period
without regard to whether or not VMware or any VMware Affiliate would be able,
on a hypothetical basis separate from the members of the Dell Technologies
Group, to utilize in an earlier or later Tax period a Tax Asset resulting from
such computation.

 

7



--------------------------------------------------------------------------------

Section 2. Preparation and Filing of Tax Returns.

2.01 Dell Technologies’ Responsibility. Subject to the other applicable
provisions of this Agreement, Dell Technologies shall have sole and exclusive
responsibility for the preparation and filing of:

(a) all Consolidated Returns and all Combined Returns for any taxable period;

(b) all Income Tax Returns (other than Consolidated Returns and Combined
Returns) with respect to Dell Technologies and/or any Dell Technologies
Affiliate for any taxable period; and

(c) all Non-Income Tax Returns with respect to Dell Technologies, any Dell
Technologies Affiliate, or the Dell Technologies Business or any part thereof
for any taxable period.

2.02 VMware’s Responsibility. Subject to the other applicable provisions of this
Agreement, VMware shall have sole and exclusive responsibility for the
preparation and filing of:

(a) all Income Tax Returns (other than Consolidated Returns and Combined
Returns) with respect to VMware and/or any VMware Affiliate that are required to
be filed (taking into account any extension of time which has been requested or
received); and

(b) all Non-Income Tax Returns with respect to VMware, any VMware Affiliate, or
the VMware Business or any part thereof for any taxable period.

2.03 Agent. Subject to the other applicable provisions of this Agreement, VMware
hereby irrevocably designates, and agrees to cause each VMware Affiliate to so
designate, Dell Technologies as its sole and exclusive agent and
attorney-in-fact to take such action (including execution of documents) as Dell
Technologies, in its sole discretion, may deem appropriate in any and all
matters (including Audits) relating to any Tax Return described in Section 2.01
of this Agreement.

2.04 Manner of Tax Return Preparation.

(a) Unless otherwise required by a Taxing Authority, the parties hereby agree to
prepare and file all Tax Returns, and to take all other actions, in a manner
consistent with (1) this Agreement, (2) any Tax Opinion, (3) any Supplemental
Tax Opinion, (4) any Ruling, and (5) any Supplemental Ruling. All Tax Returns
shall be filed on a timely basis (taking into account applicable extensions) by
the party responsible for filing such returns under this Agreement.

(b) Dell Technologies shall have the exclusive right, in its sole discretion,
with respect to any Tax Return described in Section 2.01 of this Agreement, to
determine (1) the manner in which such Tax Return shall be prepared and filed,
including the elections, method of accounting, positions, conventions and
principles of taxation to be used and the manner in which any Tax Item shall be
reported, (2) whether any extensions shall be requested, (3) the elections that
will be made by Dell Technologies, any Dell Technologies Affiliate, VMware,
and/or any VMware Affiliate on such Tax Return, (4) whether any amended Tax
Returns shall be filed, (5) whether any claims for refund shall be made,
(6) whether any refunds shall be paid by way of

 

8



--------------------------------------------------------------------------------

refund or credited against any liability for the related Tax, and (7) whether to
retain outside firms to prepare and/or review such Tax Returns; provided,
however, that Dell Technologies shall consult with VMware prior to changing any
method of accounting if such action would solely impact VMware or VMware
Affiliates. In the case of any Consolidated Return or Combined Return that
reports a VMware Separate Tax Liability in excess of five million dollars
($5,000,000), Dell Technologies shall provide to VMware a pro forma draft of the
portion of such Tax Return that reflects the VMware Separate Tax Liability and a
statement showing in reasonable detail Dell Technologies’ calculation of the
VMware Separate Tax Liability (including copies of all worksheets and other
materials used in preparation thereof) at least twenty-one (21) days prior to
the due date (with applicable extensions) for the filing of such Tax Return for
VMware’s review and comment. VMware shall provide its comments to Dell
Technologies at least ten (10) days prior to the due date (with applicable
extensions) for the filing of such Tax Return. In the case of a dispute
regarding the reporting of any Tax Item on such Tax Return or the requesting of
a change of method of accounting which would solely impact VMware or VMware
Affiliates, which the parties cannot resolve, Dell Technologies and VMware shall
jointly retain a nationally recognized accounting firm that is mutually agreed
upon by Dell Technologies and VMware (the “Independent Accountant”) to determine
whether the proposed reporting of Dell Technologies or VMware is more
appropriate. If Dell Technologies and VMware are unable to agree, the
Independent Accountant shall be Deloitte Tax LLP. The relevant Tax Item shall be
reported in the manner that the Independent Accountant determines is more
appropriate, and such determination shall be final and binding on Dell
Technologies and VMware. If VMware has not provided its comments on the pro
forma draft of the portion of the Tax Return, or in the case of a dispute
regarding the reporting of any Tax Item, such dispute has not been resolved by
the due date (with applicable extension) for the filing of any Tax Return, Dell
Technologies shall file such Tax Return reporting all Tax Items in the manner as
originally set forth on the pro forma draft of the portion of the Tax Return
provided to VMware; provided, however, that Dell Technologies agrees that it
will thereafter file an amended Tax Return, if necessary, reporting any disputed
Tax Item in the manner determined by the Independent Accountant, and any other
Tax Item as agreed upon by Dell Technologies and VMware. The fees and expenses
incurred in retaining the Independent Accountant shall be borne equally by Dell
Technologies and VMware, except that if the Independent Accountant determines
that the proposed reporting of the disputed Tax Item(s) submitted to the
Independent Accountant for its determination by a party is frivolous, has not
been asserted in good faith or for which there is not substantial authority, one
hundred percent (100%) of the fees and expenses of the Independent Accountant
shall be borne by such party.

(c) Information. VMware shall timely provide, in accordance with Dell
Technologies’ internal tax return calendar, which will be provided to VMware on
a rolling one-year schedule, all information necessary for Dell Technologies to
prepare all Tax Returns and compute all estimated Tax payments (for purposes of
Section 7.01 of this Agreement). If VMware does not meet these deadlines, the
Section 2.04(b) notice period to VMware shall be waived.

 

9



--------------------------------------------------------------------------------

Section 3. Liability for Taxes.

3.01 VMware’s Liability for Taxes. VMware and each VMware Affiliate shall be
jointly and severally liable for the following Taxes, and shall be entitled to
receive and retain all refunds of Taxes previously incurred by VMware, any
VMware Affiliate, or the VMware Business with respect to such Taxes:

(a) all Taxes with respect to Tax Returns described in Section 2.01(a) of this
Agreement to the extent that such Taxes are related to (i) the VMware Separate
Tax Liability, or (ii) the VMware Business, for any taxable period;

(b) all Taxes with respect to Tax Returns described in Section 2.02 of this
Agreement; and

(c) all Taxes imposed by any Taxing Authority with respect to the VMware
Business, VMware or any VMware Affiliate (other than in connection with the
required filing of a Tax Return described in Sections 2.01(a) or 2.02 of this
Agreement) for any taxable period.

3.02 Dell Technologies’ Liability for Taxes. Dell Technologies shall be liable
for the following Taxes, and shall be entitled to receive and retain all refunds
of Taxes previously incurred by Dell Technologies, any Dell Technologies
Affiliate, or the Dell Technologies Business with respect to such Taxes:

(a) except as provided in Section 3.01(a) of this Agreement, all Taxes with
respect to Tax Returns described in Section 2.01(a) of this Agreement;

(b) all Taxes with respect to Tax Returns described in Sections 2.01(b) or
2.01(c) of this Agreement; and

(c) all Taxes imposed by any Taxing Authority with respect to Dell Technologies,
any Dell Technologies Affiliate, or the Dell Technologies Business (other than
in connection with the required filing of a Tax Return described in Section 2.01
of this Agreement) for any taxable period.

3.03 Taxes, Refunds and Credits. Notwithstanding Sections 3.01 and 3.02 of this
Agreement, (i) Dell Technologies shall be liable for all Taxes incurred by any
person with respect to the Dell Technologies Business for all periods and shall
be entitled to all refunds and credits of Taxes previously incurred by any
person with respect to such Taxes, and (ii) VMware and each VMware Affiliate
shall be jointly and severally liable for all Taxes incurred by any person with
respect to the VMware Business for all periods and shall be entitled to all
refunds and credits of Taxes previously incurred by any person with respect to
such Taxes. Except as otherwise expressly provided in this Agreement, nothing in
this Agreement shall be construed to require compensation, by payment, credit,
offset or otherwise, by Dell Technologies (or any Dell Technologies Affiliate)
to VMware (or any VMware Affiliate) for any loss, deduction, credit or other Tax
attribute arising in connection with, or related to, VMware, any VMware
Affiliate, or the VMware Business, that is shown on, or otherwise reflected with
respect to, any Tax Return described in Section 2.01 of this Agreement;
provided, however, that in the event that the VMware Separate Tax Liability with
respect to a particular taxable period is less than zero, Dell Technologies
shall pay to VMware an amount equal to the Tax Benefit that the Dell
Technologies Group recognizes as a result of the VMware Separate Tax Liability
being less than zero for such taxable period.

 

10



--------------------------------------------------------------------------------

3.04 Payment of Tax Liability. If one party is liable or responsible for Taxes,
under Sections 3.01 through 3.03 of this Agreement, with respect to Tax Returns
for which another party is responsible for filing, or with respect to Taxes that
are paid by another party, then the liable or responsible party shall pay the
Taxes (or a reimbursement of such Taxes) to the other party pursuant to
Section 7.05 of this Agreement.

3.05 Computation. Dell Technologies shall provide VMware with a written
calculation in reasonable detail (including, upon reasonable request, copies of
all work sheets and other materials used in preparation thereof) setting forth
the amount of any VMware Separate Tax Liability or estimated VMware Separate Tax
Liability (for purposes of Section 7.01 of this Agreement) and any Taxes related
to the VMware Business. VMware shall have the right to review and comment on
such calculation. Any dispute with respect to such calculation shall be resolved
pursuant to Section 10.03 of this Agreement; provided, however, that,
notwithstanding any dispute with respect to any such calculation, in no event
shall any payment attributable to the amount of any VMware Separate Tax
Liability or estimated VMware Separate Tax Liability be paid later than the date
provided in Section 7 of this Agreement.

Section 3A. Section 965 Toll Charge.

Notwithstanding anything to the contrary in this Agreement, VMware’s liability
for amounts pursuant to Section 965 of the Code shall be solely governed by the
Section 965 Letter Agreement dated April 1, 2019. Any Tax of Pivotal arising in
connection with Section 965 shall be deemed to be attributable to a Pre-Closing
Period for purposes of this Agreement.

Section 4. Deconsolidation Events.

4.01 Tax Allocations. Although neither party has any plan or intent to
effectuate any transaction that would constitute a Deconsolidation Event, the
parties have set forth how certain Tax matters with respect to a Deconsolidation
Event would be handled in the event that, as a result of changed circumstances,
a transaction that constitutes a Deconsolidation Event is pursued at some future
time.

(a) Allocation of Tax Items. In the case of a Deconsolidation Event, all Tax
computations for (1) any Pre-Deconsolidation Periods ending on the date of the
Deconsolidation Event and (2) the immediately following taxable period of VMware
or any VMware Affiliate, shall be made pursuant to the principles of section
1.1502-76(b) of the Treasury Regulations or of a corresponding provision under
the laws of other jurisdictions, as reasonably determined by Dell Technologies,
taking into account all reasonable suggestions made by VMware with respect
thereto.

(b) Allocation of Tax Assets. In the case of a Deconsolidation Event, Dell
Technologies and VMware shall cooperate in determining the allocation of any Tax
Assets among Dell Technologies, each Dell Technologies Affiliate, VMware, and
each VMware Affiliate. The parties hereby agree that in the absence of
controlling legal authority or unless otherwise provided under this Agreement,
Tax Assets shall be allocated to the legal entity that is required under
Section 3 of this Agreement to bear the liability for the Tax associated with
such Tax Asset, or in the case where no party is required hereunder to bear such
liability, the party

 

11



--------------------------------------------------------------------------------

that incurred the cost or burden associated with the creation of such Tax Asset.
For the avoidance of doubt, no Tax Asset taken into account for VMware’s benefit
in determining the VMware Separate Tax Liability for any relevant period prior
to a Deconsolidation Event shall again be allocated to VMware upon a
Deconsolidation Event.

4.02 Carrybacks.

(a) In General. In the case of a Deconsolidation Event, Dell Technologies agrees
to pay to VMware the Tax Benefit from the use in any Pre-Deconsolidation Period
of a carryback of any Tax Asset of the VMware Group from a Post-Deconsolidation
Period (other than a carryback of any Tax Asset attributable to Distribution
Taxes for which the liability is borne by Dell Technologies or any Dell
Technologies Affiliate). If subsequent to the payment by Dell Technologies to
VMware of the Tax Benefit of a carryback of a Tax Asset of the VMware Group,
there shall be a Final Determination which results in a decrease (1) to the
amount of the Tax Asset so carried back or (2) to the amount of such Tax
Benefit, VMware shall repay to Dell Technologies any amount which would not have
been payable to VMware pursuant to this Section 4.02(a) had the amount of the
benefit been determined in light of these events. Nothing in this
Section 4.02(a) shall require Dell Technologies to file an amended Tax Return or
claim for refund of Income Taxes; provided, however, that Dell Technologies
shall use its reasonable efforts to use any carryback of a Tax Asset of the
VMware Group that is carried back under this Section 4.02(a).

(b) Net Operating Losses. In the case of a Deconsolidation Event,
notwithstanding any other provision of this Agreement, VMware hereby expressly
agrees to elect (under section 172(b)(3) of the Code and, to the extent
feasible, any similar provision of any state, local or non-U.S. Tax law,
including section 1.1502-21T(b)(3) of the Treasury Regulations) to relinquish
any right to carryback net operating losses to any Pre-Deconsolidation Periods
of Dell Technologies (in which event no payment shall be due from Dell
Technologies to VMware in respect of such net operating losses).

4.03 Continuing Covenants.

(a) Generally. Each of Dell Technologies (for itself and each Dell Technologies
Affiliate) and VMware (for itself and each VMware Affiliate) agrees (1) not to
take any action reasonably expected to result in an increased Tax liability to
the other, a reduction in a Tax Asset of the other or an increased liability to
the other under this Agreement, and (2) to take any action reasonably requested
by the other that would reasonably be expected to result in a Tax Benefit or
avoid a Tax Detriment to the other, provided, in either such case, that the
taking or refraining to take such action does not result in any additional cost
not fully compensated for by the other party or any other adverse effect to such
party. The parties hereby acknowledge that the preceding sentence is not
intended to limit, and therefore shall not apply to, the rights of the parties
with respect to matters otherwise covered by this Agreement.

(b) Actions with Respect to Pivotal. Each of Dell Technologies (for itself and
each Dell Technologies Affiliate) and VMware (for itself and each VMware
Affiliate) agrees not to take, and to cause Pivotal (and its affiliates) not to
take, any of the following actions without the prior written consent of Dell
Technologies: (i) the liquidation or deemed liquidation of

 

12



--------------------------------------------------------------------------------

Pivotal for U.S. federal income tax purposes, (ii) the transfer by Pivotal or
its subsidiaries of any material amount of assets outside the ordinary course of
business, (iii) the merger of Pivotal or any subsidiary of Pivotal into any
other entity, or (iv) the sale, transfer or other disposition of equity
interests in Pivotal; provided, that (x) VMware shall not be required to seek
Dell Technologies’ consent for any such action if VMware determines in good
faith that the risk such action would cause VMware to cease to be a member of
the Dell Affiliated Group is de minimis and (y) if VMware is required to seek
Dell Technologies’ consent, Dell Technologies may not withhold such consent
unless Dell Technologies determines, in its good faith sole discretion that such
action could reasonably be expected to cause VMware to cease to be a member of
the Dell Affiliated Group. VMware shall keep Dell Technologies reasonably
informed in advance of any non-de minimis action described in clauses (i)-(iv)
of this Section 4.03(b).

Section 5. Distribution Taxes.

5.01 Liability for Distribution Taxes. Although neither party has any plan or
intent to effectuate a Distribution, the parties have set forth how certain Tax
matters with respect to a Distribution would be handled in the event that, as a
result of changed circumstances, a Distribution is pursued at some future time.

(a) Dell Technologies’ Liability for Distribution Taxes. In the event of a
Distribution, notwithstanding Sections 3.01 through 3.03 of this Agreement, Dell
Technologies and each Dell Technologies Affiliate shall be jointly and severally
liable for any Distribution Taxes, to the extent that such Distribution Taxes
are attributable to, caused by, or result from, one or more of the following:

(i) any action or omission by Dell Technologies (or any Dell Technologies
Affiliate) inconsistent with any information, covenant, representation, or
material related to Dell Technologies, any Dell Technologies Affiliate, or the
Dell Technologies Business in an Officer’s Certificate, Tax Opinion,
Supplemental Tax Opinion, Ruling Documents, Supplemental Ruling Documents,
Ruling, or Supplemental Ruling (for the avoidance of doubt, disclosure of any
action or fact that is inconsistent with any information, covenant,
representation, or material submitted to Tax Counsel, the IRS, or other Taxing
Authority, as applicable, in connection with an Officer’s Certificate, Tax
Opinion, Supplemental Tax Opinion, Ruling Documents, Supplemental Ruling
Documents, Ruling, or Supplemental Ruling shall not relieve Dell Technologies
(or any Dell Technologies Affiliate) of liability under this Agreement);

(ii) any action or omission by Dell Technologies (or any Dell Technologies
Affiliate), including a cessation, transfer to affiliates, or disposition of its
active trades or businesses, or an issuance of stock, stock buyback or payment
of an extraordinary dividend by Dell Technologies (or any Dell Technologies
Affiliate) following a Distribution;

(iii) any acquisition of any stock or assets of Dell Technologies (or any Dell
Technologies Affiliate) by one or more other persons (other than VMware or a
VMware Affiliate) prior to or following a Distribution; or

 

13



--------------------------------------------------------------------------------

(iv) any issuance of stock by Dell Technologies (or any Dell Technologies
Affiliate), or change in ownership of stock in Dell Technologies (or any Dell
Technologies Affiliate).

(b) VMware’s Liability for Distribution Taxes. In the event of a Distribution,
notwithstanding Sections 3.01 through 3.03 of this Agreement, VMware and each
VMware Affiliate shall be jointly and severally liable for any Distribution
Taxes, to the extent that such Distribution Taxes are attributable to, caused
by, or result from, one or more of the following:

(i) any action or omission by VMware (or any VMware Affiliate) after a
Distribution at any time, that is inconsistent with any information, covenant,
representation, or material related to VMware, any VMware Affiliate, or the
VMware Business in an Officer’s Certificate, Tax Opinion, Supplemental Tax
Opinion, Ruling Documents, Supplemental Ruling Documents, Ruling, or
Supplemental Ruling (for the avoidance of doubt, disclosure by VMware (or any
VMware Affiliate) to Dell Technologies (or any Dell Technologies Affiliate) of
any action or fact that is inconsistent with any information, covenant,
representation, or material submitted to Tax Counsel, the IRS, or other Taxing
Authority, as applicable, in connection with an Officer’s Certificate, Tax
Opinion, Supplemental Tax Opinion, Ruling Documents, Supplemental Ruling
Documents, Ruling, or Supplemental Ruling shall not relieve VMware (or any
VMware Affiliate) of liability under this Agreement);

(ii) any action or omission by VMware (or any VMware Affiliate) after the date
of a Distribution (including any act or omission that is in furtherance of,
connected to, or part of a plan or series of related transactions (within the
meaning of section 355(e) of the Code) occurring on or prior to the date of a
Distribution) including a cessation, transfer to affiliates or disposition of
the active trades or businesses of VMware (or any VMware Affiliate), stock
buyback or payment of an extraordinary dividend;

(iii) any acquisition of any stock or assets of VMware (or any VMware Affiliate)
by one or more other persons (other than Dell Technologies or any Dell
Technologies Affiliate) prior to or following a Distribution; or

(iv) any issuance of stock by VMware (or any VMware Affiliate) after a
Distribution, including any issuance pursuant to the exercise of employee stock
options or other employment related arrangements or the exercise of warrants, or
change in ownership of stock in VMware (or any VMware Affiliate) after a
Distribution.

(c) Joint Liability for Remaining Distribution Taxes. Dell Technologies shall be
liable for fifty percent (50%) and VMware and each VMware Affiliate shall be
jointly and severally liable for fifty percent (50%), of any Distribution Taxes
not otherwise allocated by Sections 5.01(a) or (b) of this Agreement.

5.02 Continuing Covenants.

(a) VMware Restrictions. VMware agrees that, so long as a Distribution could, in
the reasonable discretion of Dell Technologies, be effectuated, VMware will not
knowingly take or fail to take, or permit any VMware Affiliate to knowingly take
or fail to take, any action that could reasonably be expected to preclude Dell
Technologies’ ability to effectuate

 

14



--------------------------------------------------------------------------------

a Distribution. In the event of a Distribution, VMware agrees that (1) it will
take, or cause any VMware Affiliate to take, any action reasonably requested by
Dell Technologies in order to enable Dell Technologies to effectuate a
Distribution and (2) it will not take or fail to take, or permit any VMware
Affiliate to take or fail to take, any action where such action or failure to
act would be inconsistent with any information, covenant, representation, or
material that relates to facts or matters related to VMware (or any VMware
Affiliate) or within the control of VMware and is contained in an Officer’s
Certificate, Tax Opinion, Supplemental Tax Opinion, Ruling Documents,
Supplemental Ruling Documents, Ruling, or Supplemental Ruling (except where such
information, covenant, representation, or material was not previously disclosed
to VMware) other than as permitted by Section 5.02(c) of this Agreement. For
this purpose an action is considered inconsistent with a representation if the
representation states that there is no plan or intention to take such action. In
the event of a Distribution, VMware agrees that it will not take (and it will
cause the VMware Affiliates to refrain from taking) any position on a Tax Return
that is inconsistent with such Distribution qualifying under section 355 of the
Code.

(b) Dell Technologies Restrictions. In the event of a Distribution, Dell
Technologies agrees that it will not take or fail to take, or permit any Dell
Technologies Affiliate to take or fail to take, any action where such action or
failure to act would be inconsistent with any material, information, covenant or
representation that relates to facts or matters related to Dell Technologies (or
any Dell Technologies Affiliate) or within the control of Dell Technologies and
is contained in an Officer’s Certificate, Tax Opinion, Supplemental Tax Opinion,
Ruling Documents, Supplemental Ruling Documents, Ruling, or Supplemental Ruling.
For this purpose an action is considered inconsistent with a representation if
the representation states that there is no plan or intention to take such
action. In the event of a Distribution, Dell Technologies agrees that it will
not take (and it will cause the Dell Technologies Affiliates to refrain from
taking) any position on a Tax Return that is inconsistent with such Distribution
qualifying under section 355 of the Code.

(c) Certain VMware Actions Following a Distribution. In the event of a
Distribution, VMware agrees that, during the two (2) year period following a
Distribution, without first obtaining, at VMware’s own expense, either a
supplemental opinion from Tax Counsel that such action will not result in
Distribution Taxes (a “Supplemental Tax Opinion”) or a Supplemental Ruling that
such action will not result in Distribution Taxes, unless in any such case Dell
Technologies and VMware agree otherwise, VMware shall not (1) sell all or
substantially all of the assets of VMware or any VMware Affiliate, (2) merge
VMware or any VMware Affiliate with another entity, without regard to which
party is the surviving entity, (3) transfer any assets of VMware in a
transaction described in section 351 (other than a transfer to a corporation
which files a Consolidated Return with VMware and which is wholly-owned,
directly or indirectly, by VMware) or subparagraph (C) or (D) of section
368(a)(1) of the Code, (4) issue stock of VMware or any VMware Affiliate (or any
instrument that is convertible or exchangeable into any such stock) in an
acquisition or public or private offering, or (5) facilitate or otherwise
participate in any acquisition of stock in VMware that would result in any
shareholder owning five percent (5%) or more of the outstanding stock of VMware.
VMware (or any VMware Affiliate) shall only undertake any of such actions after
Dell Technologies’ receipt of such Supplemental Tax Opinion or Supplemental
Ruling and pursuant to the terms and conditions of any such Supplemental Tax
Opinion or Supplemental Ruling or as otherwise consented to in writing in
advance by Dell Technologies. The parties hereby agree that they will

 

15



--------------------------------------------------------------------------------

act in good faith to take all reasonable steps necessary to amend this
Section 5.02(c), from time to time, by mutual agreement, to (i) add certain
actions to the list contained herein, or (ii) remove certain actions from the
list contained herein, in either case, in order to reflect any relevant change
in law, regulation or administrative interpretation occurring after the date of
this Agreement.

(d) Notice of Specified Transactions. Not later than twenty (20) days prior to
entering into any oral or written contract or agreement, and not later than five
(5) days after it first becomes aware of any negotiations, plan or intention
(regardless of whether it is a party to such negotiations, plan or intention),
regarding any of the transactions described in paragraph (c), VMware shall
provide written notice of its intent to consummate such transaction or the
negotiations, plan or intention of which it becomes aware, as the case may be,
to Dell Technologies.

(e) VMware Cooperation. VMware agrees that, at the request of Dell Technologies,
VMware shall cooperate fully with Dell Technologies to take any action necessary
or reasonably helpful to effectuate a Distribution, including seeking to obtain,
as expeditiously as possible, a Tax Opinion, Supplemental Tax Opinion, Ruling,
and/or Supplemental Ruling. Such cooperation shall include the execution of any
documents that may be necessary or reasonably helpful in connection with
obtaining any Tax Opinion, Supplemental Tax Opinion, Ruling, and/or Supplemental
Ruling (including any (i) power of attorney, (ii) Officer’s Certificate,
(iii) Ruling Documents, (iv) Supplemental Ruling Documents, and/or
(v) reasonably requested written representations confirming that (a) VMware has
read the Officer’s Certificate, Ruling Documents, and/or Supplemental Ruling
Documents and (b) all information and representations, if any, relating to
VMware, any VMware Affiliate or the VMware Business contained therein are true,
correct and complete in all material respects).

(f) Earnings and Profits. Dell Technologies will advise VMware in writing of the
decrease in Dell Technologies earnings and profits or the earnings and profits
of a Dell Technologies Affiliate attributable to a Distribution under section
312(h) of the Code on or before the first anniversary of a Distribution;
provided, however, that Dell Technologies shall provide VMware with estimates of
such amounts (determined in accordance with past practice) prior to such
anniversary as reasonably requested by VMware.

Section 6. Indemnification.

6.01 In General. Dell Technologies and each member of the Dell Technologies
Group shall jointly and severally indemnify VMware, each VMware Affiliate, and
their respective directors, officers and employees, and hold them harmless from
and against any and all Taxes for which Dell Technologies or any Dell
Technologies Affiliate is liable under this Agreement and any loss, cost, damage
or expense, including reasonable attorneys’ fees and costs, that is attributable
to, or results from, the failure of Dell Technologies, any Dell Technologies
Affiliate or any director, officer or employee to make any payment required to
be made under this Agreement. VMware and each member of the VMware Group shall
jointly and severally indemnify Dell Technologies, each Dell Technologies
Affiliate, and their respective directors, officers and employees, and hold them
harmless from and against any and all Taxes for which VMware or any VMware
Affiliate is liable under this Agreement and any loss, cost, damage or expense,
including reasonable attorneys’ fees and costs, that is attributable to, or
results from, the failure of VMware, any VMware Affiliate or any director,
officer or employee to make any payment required to be made under this
Agreement.

 

16



--------------------------------------------------------------------------------

6.02 Inaccurate or Incomplete Information. Dell Technologies and each member of
the Dell Technologies Group shall jointly and severally indemnify VMware, each
VMware Affiliate, and their respective directors, officers and employees, and
hold them harmless from and against any cost, fine, penalty, or other expense of
any kind attributable to the failure of Dell Technologies or any Dell
Technologies Affiliate in supplying VMware or any VMware Affiliate with
inaccurate or incomplete information, in connection with the preparation of any
Tax Return. VMware and each member of the VMware Group shall jointly and
severally indemnify Dell Technologies, each Dell Technologies Affiliate, and
their respective directors, officers and employees, and hold them harmless from
and against any cost, fine, penalty, or other expenses of any kind attributable
to the failure of VMware or any VMware Affiliate in supplying Dell Technologies
or any Dell Technologies Affiliate with inaccurate or incomplete information, in
connection with the preparation of any Tax Return.

6.03 No Indemnification for Tax Items. Nothing in this Agreement shall be
construed as a guarantee of the existence or amount of any loss, credit,
carryforward, basis or other Tax Item, whether past, present or future, of Dell
Technologies, any Dell Technologies Affiliate, VMware or any VMware Affiliate.
In addition, for the avoidance of doubt, for purposes of determining any amount
owed between the parties hereto, all such determinations shall be made without
regard to any financial accounting tax asset or liability or other financial
accounting items.

Section 7. Payments.

7.01 Estimated Tax Payments. Not later than three (3) days prior to each
Estimated Tax Installment Date with respect to a taxable period for which a
Consolidated Return or a Combined Return will be filed, VMware shall pay to Dell
Technologies on behalf of the VMware Group an amount equal to the amount of any
estimated VMware Separate Tax Liability that VMware otherwise would have been
required to pay to a Taxing Authority on such Estimated Tax Installment Date. If
the VMware Separate Tax Liability for such taxable period is less than zero,
then Dell Technologies shall pay to VMware an amount equal to the Tax Benefit
that the Dell Technologies Group anticipates it will recognize for the entire
year as a result of the VMware Separate Tax Liability being less than zero for
such taxable period. Not later than seven (7) days prior to each such Estimated
Tax Installment Date, Dell Technologies shall provide VMware with a written
notice setting forth the amount payable by VMware in respect of such estimated
VMware Separate Tax Liability and a calculation of such amount.

7.02 True-Up Payments. Not later than ten (10) business days after receipt of
any VMware Separate Tax Liability computation pursuant to Section 3.05 of this
Agreement, VMware shall pay to Dell Technologies, or Dell Technologies shall pay
to VMware, as appropriate, an amount equal to the difference, if any, between
the (i) VMware Separate Tax Liability and (ii) the amount equal to (A) the
aggregate amount paid by VMware to Dell Technologies with respect to such period
under Section 7.01 of this Agreement minus (B) the aggregate amounts paid by
Dell Technologies to VMware with respect to such period under Section 7.01 of
this Agreement.

 

17



--------------------------------------------------------------------------------

7.03 Redetermination Amounts. In the event of a redetermination of any Tax Item
reflected on any Consolidated Return or Combined Return (other than Tax Items
relating to Distribution Taxes), as a result of a refund of Taxes paid, a Final
Determination or any settlement or compromise with any Taxing Authority which in
any such case would affect the VMware Separate Tax Liability, Dell Technologies
shall prepare a revised pro forma Tax Return in accordance with Section 2.04(b)
of this Agreement for the relevant taxable period reflecting the redetermination
of such Tax Item as a result of such refund, Final Determination, settlement or
compromise. VMware shall pay to Dell Technologies, or Dell Technologies shall
pay to VMware, as appropriate, an amount equal to the difference, if any,
between the VMware Separate Tax Liability reflected on such revised pro forma
Tax Return and the VMware Separate Tax liability for such period as originally
computed pursuant to this Agreement.

7.04 Payments of Refunds, Credits and Reimbursements. If one party receives a
refund or credit of any Tax to which the other party is entitled pursuant to
Section 3.03 of this Agreement, the party receiving such refund or credit shall
pay to the other party the amount of such refund or credit pursuant to
Section 7.05 of this Agreement. If one party pays a Tax with respect to which
the other party is liable of responsible pursuant to Sections 3.01 through 3.03
of this Agreement, then the liable or responsible party shall pay to the other
party the amount of such Tax pursuant to Section 7.05 of this Agreement.

7.05 Payments Under This Agreement. In the event that one party is required to
make a payment to another party (the “Owed Party”) pursuant to this Agreement,
then such payments shall be made according to this Section 7.05.

(a) In General. All payments shall be made to the Owed Party or to the
appropriate Taxing Authority as specified by the Owed Party within the time
prescribed for payment in this Agreement, or if no period is prescribed, within
ten (10) days after delivery of written notice of payment owing together with a
computation of the amounts due.

(b) Treatment of Payments. Unless otherwise required by any Final Determination,
the parties agree that any payments made by one party to another party pursuant
to this Agreement (other than (i) payments for the VMware Separate Tax Liability
for any Post-Deconsolidation Period, (ii) payments of interest pursuant to
Section 7.05(e) of this Agreement, and (iii) payments of After Tax Amounts
pursuant to Section 7.05(d) of this Agreement) shall be treated for all Tax and
financial accounting purposes as nontaxable payments (dividend distributions or
capital contributions, as the case may be) made immediately prior to the
Deconsolidation Event and, accordingly, as not includible in the taxable income
of the recipient or as deductible by the payor.

(c) Prompt Performance. All actions required to be taken (including payments) by
any party under this Agreement shall be performed within the time prescribed for
performance in this Agreement, or if no period is prescribed, such actions shall
be performed promptly.

 

18



--------------------------------------------------------------------------------

(d) After Tax Amounts. If pursuant to a Final Determination it is determined
that the receipt or accrual of any payment made under this Agreement (other than
payments of interest pursuant to Section 7.05(e) of this Agreement) is subject
to any Tax, the party making such payment shall be liable for (a) the After Tax
Amount with respect to such payment and (b) interest at the rate described in
Section 7.05(e) of this Agreement on the amount of such Tax from the date such
Tax accrues through the date of payment of such After Tax Amount. A party making
a demand for a payment pursuant to this Agreement and for a payment of an After
Tax Amount with respect to such payment shall separately specify and compute
such After Tax Amount. However, a party may choose not to specify an After Tax
Amount in a demand for payment pursuant to this Agreement without thereby being
deemed to have waived its right subsequently to demand an After Tax Amount with
respect to such payment. VMware’s liability for any and all payments of the
VMware Separate Tax Liability for any Post-Deconsolidation Period shall be
increased by the After Tax Amount with respect to such payment and decreased by
the corresponding Tax Benefit, if any, attributable to such VMware Separate Tax
Liability.

(e) Interest. Payments pursuant to this Agreement that are not made within the
period prescribed in this Agreement (the “Payment Period”) shall bear interest
for the period from and including the date immediately following the last date
of the Payment Period through and including the date of payment at a per annum
rate equal to the prime rate as published in The Wall Street Journal on the last
day of such Payment Period. Such interest will be payable at the same time as
the payment to which it relates and shall be calculated on the basis of a year
of three hundred sixty-five (365) days and the actual number of days for which
due.

Section 8. Tax Proceedings.

8.01 In General. Except as otherwise provided in this Agreement, (i) with
respect to Tax Returns described in Section 2.01 of this Agreement, Dell
Technologies and (ii) with respect to Tax Returns described in Section 2.02 of
this Agreement, VMware (in either case, the “Controlling Party”), shall have the
exclusive right, in its sole discretion, to control, contest, and represent the
interests of Dell Technologies, any Dell Technologies Affiliate, VMware, and/or
any VMware Affiliate in any Audit relating to such Tax Return and to resolve,
settle or agree to any deficiency, claim or adjustment proposed, asserted or
assessed in connection with or as a result of any such Audit. The Controlling
Party’s rights shall extend to any matter pertaining to the management and
control of an Audit, including execution of waivers, choice of forum, scheduling
of conferences and the resolution of any Tax Item. Any costs incurred in
handling, settling, or contesting an Audit shall be borne by the Controlling
Party.

8.02 Participation of non-Controlling Party. Except as otherwise provided in
Section 8.04 of this Agreement, the non-Controlling Party shall have control
over decisions to resolve, settle or otherwise agree to any deficiency, claim or
adjustment with respect to any Sole Responsibility Item. Except as otherwise
provided in Section 8.04 of this Agreement, the Controlling Party and the
non-Controlling Party shall have joint control over decisions to resolve, settle
or otherwise agree to any deficiency, claim or adjustment with respect to any
Joint Responsibility Item. Except as otherwise provided in Section 8.04 of this
Agreement, the Controlling Party shall not settle any Audit it controls
concerning a Tax Item on a basis that would reasonably be expected to adversely
affect the non-Controlling Party by at least one hundred fifty thousand dollars
($150,000) without obtaining such non-Controlling Party’s consent, which consent
shall not be unreasonably withheld, conditioned or delayed if failure to consent
would adversely affect the Controlling Party.

 

19



--------------------------------------------------------------------------------

8.03 Notice. Within ten (10) business days after a party becomes aware of the
existence of a Tax issue that may give rise to an indemnification obligation
under this Agreement, such party shall give prompt notice to the other party of
such issue (such notice shall contain factual information, to the extent known,
describing any asserted tax liability in reasonable detail), and shall promptly
forward to the other party copies of all notices and material communications
with any Taxing Authority relating to such issue. Notwithstanding any provision
in Section 10.15 of this Agreement to the contrary, if a party to this Agreement
fails to provide the other party notice as required by this Section 8.03, and
the failure results in a detriment to the other party then any amount which the
other party is otherwise required to pay pursuant to this Agreement shall be
reduced by the amount of such detriment.

8.04 Control of Distribution Tax Proceedings. In the event of a Distribution,
Dell Technologies shall have the exclusive right, in its sole discretion, to
control, contest, and represent the interests of Dell Technologies, any Dell
Technologies Affiliate, VMware, and/or any VMware Affiliate in any Audits
relating to Distribution Taxes and to resolve, settle or agree to any
deficiency, claim or adjustment proposed, asserted or assessed in connection
with or as a result of any such Audit; provided, however, that Dell Technologies
shall not settle any such audit with respect to Distribution Taxes with a Taxing
Authority that would reasonably be expected to result in a material Tax cost to
VMware or any VMware Affiliate, without the prior consent of VMware, which
consent shall not be unreasonably withheld, conditioned or delayed. Dell
Technologies’ rights shall extend to any matter pertaining to the management and
control of such Audit, including execution of waivers, choice of forum,
scheduling of conferences and the resolution of any Tax Item; provided, however,
that to the extent that VMware is obligated to bear at least fifty percent (50%)
of the liability for any Distribution Taxes under Section 5.01 of this
Agreement, Dell Technologies and VMware shall have joint control over decisions
to resolve, settle or otherwise agree to any deficiency, claim or adjustment.
VMware may assume sole control of any Audits relating to Distribution Taxes if
it acknowledges in writing that it has sole liability for any Distribution Taxes
under Section 5.01 of this Agreement that might arise in such Audit and can
demonstrate to the reasonable satisfaction of Dell Technologies that it can
satisfy its liability for any such Distribution Taxes. If VMware is unable to
demonstrate to the reasonable satisfaction of Dell Technologies that it will be
able to satisfy its liability for such Distribution Taxes, but acknowledges in
writing that it has sole liability for any Distribution Taxes under Section 5.01
of this Agreement, VMware and Dell Technologies shall have joint control over
the Audit.

Section 9. Stock Options and Restricted Stock.

9.01 In General.

(a) The parties hereto agree that, so long as VMware continues to be a member of
the Consolidated Group of which Dell Technologies is the common parent, Dell
Technologies shall be entitled to any Tax Benefit arising by reason of
(i) exercises of Options to purchase shares of Dell Technologies stock and
(ii) the lapse of any restrictions with respect to shares of Dell Technologies
stock subject to a substantial risk of forfeiture (within the meaning

 

20



--------------------------------------------------------------------------------

of section 83 of the Code). The parties hereto agree (i) to report all Tax
deductions with respect to exercises of Options to purchase shares of Dell
Technologies stock and the lapse of any restrictions with respect to shares of
Dell Technologies stock subject to a substantial risk of forfeiture (within the
meaning of section 83 of the Code) consistently with this Section 9.01(a), to
the extent permitted by the Tax law, and (ii) that such Tax deductions shall not
be considered Tax deductions of VMware or any VMware Affiliate for purposes of
computing the VMware Separate Tax Liability.

(b) The parties hereto agree that, once VMware ceases to be a member of the
Consolidated Group of which Dell Technologies is the common parent, so long as
Dell Technologies and/or any Dell Technologies Affiliate own shares of VMware
stock possessing at least twenty percent (20%) of the total voting power of all
of the issued and outstanding shares of VMware stock, VMware shall pay the
amount of the Tax Benefit arising by reason of (i) exercises of Options to
purchase shares of Dell Technologies stock and (ii) the lapse of any
restrictions with respect to shares of Dell Technologies stock subject to a
substantial risk of forfeiture (within the meaning of section 83 of the Code) to
Dell Technologies.

(c) The parties hereto agree that, once the shares of VMware stock owned by Dell
Technologies and any Dell Technologies Affiliates possess less than twenty
percent (20%) of the total voting power of all of the issued and outstanding
shares of VMware stock, then upon the exercise of any Option to purchase shares
of Dell Technologies stock by any VMware Group employee of former employee,
VMware shall pay to Dell Technologies an amount equal to the excess of (i) the
fair market value of such shares of Dell Technologies stock issued, over
(ii) the strike price paid by the VMware Group employee of former employee with
respect thereto.

9.02 Notices, Withholding, Reporting. Dell Technologies shall promptly notify
VMware of any event giving rise to income to any VMware Group employees or
former employees in connection with exercises of Options to purchase shares of
Dell Technologies stock or the lapse of any restrictions with respect to shares
of Dell Technologies stock subject to a substantial risk of forfeiture (within
the meaning of section 83 of the Code). If required by the Tax law, VMware shall
withhold applicable Taxes and satisfy applicable Tax reporting obligations in
connection therewith.

9.03 Adjustments. If VMware or any VMware Affiliate as a result of a Final
Determination or any settlement or compromise with any Taxing Authority receives
any Tax Benefit to which Dell Technologies is entitled under Section 9.01 of
this Agreement, VMware shall pay the amount of such Tax Benefit to Dell
Technologies. If Dell Technologies or any Dell Technologies Affiliate as a
result of a Final Determination or any settlement or compromise with any Taxing
Authority receives any Tax Benefit to which VMware is entitled under
Section 9.01 of this Agreement, Dell Technologies shall pay the amount of such
Tax Benefit to VMware.

Section 10. Miscellaneous Provisions.

10.01 Effectiveness. This Agreement shall become effective upon execution by the
parties hereto.

 

21



--------------------------------------------------------------------------------

10.02 Other Tax Sharing Agreements.

(a) Previous Tax Sharing Agreements. Notwithstanding anything to the contrary
contained herein (other than the first sentence of Section 10.02(b)), (i) the
Prior TSA shall continue in full force and effect with respect to taxable
periods ending prior to and including the Effective Time, (ii) the First Amended
and Restated TSA shall continue in full force and effect with respect to taxable
periods (or portions thereof) ending after the Effective Time and on or before
the Amendment Date (“Pre-Closing Periods”) and (iii) this Agreement shall be
effective with respect to taxable periods (or portions thereof) beginning after
the Amendment Date (“Post-Closing Periods”).

(b) Pivotal Tax Sharing Agreement. Except as otherwise provided in this
Agreement, the provisions of the Pivotal Tax Sharing Agreement shall survive and
remain in effect with respect to Pre-Closing Periods; provided that in the event
of any conflict between the Pivotal Tax Sharing Agreements, on the one hand, and
the Prior TSA, the First Amended and Restated TSA, or this Agreement (as
applicable), on the other, the provisions of the Prior TSA, the First Amended
and Restated TSA, or this Agreement (as applicable) shall control, and, for the
avoidance of doubt:

(i) If any Taxes of Pivotal attributable to a Pre-Closing Period (or portion
thereof) during which Pivotal was consolidated with Dell Technologies for U.S.
federal income tax purposes are paid in a Post-Closing Period, Dell Technologies
shall not require Pivotal to make a payment under the Pivotal Tax Sharing
Agreement in respect of such Taxes.

(ii) If any Taxes of Pivotal attributable to a Pre-Closing Period (or portion
thereof) during which Pivotal was not consolidated with Dell Technologies for
U.S. federal income tax purposes are paid in a Post-Closing Period, Dell
Technologies shall pay Pivotal an amount (in cash) sufficient to put Pivotal in
the same position it would have been in had no such Tax been paid.

(iii) Neither Pivotal nor VMware shall be required to make any payment to Dell
Technologies in respect of Pivotal Tax Assets that Pivotal is able to use to
reduce its Tax liability with respect to a Post-Closing Period during which
Pivotal is not consolidated with VMware for U.S. federal income tax purposes.

(iv) With respect to any Post-Closing Period during which Pivotal is
consolidated with VMware for U.S. federal income tax purposes, the taxable
income of Pivotal will be included in, and certain Tax Assets of Pivotal will be
excluded from, the calculation of VMware Separate Tax Liability, in each case as
provided in (and subject to) the definition of VMware Separate Tax Liability.

(v) With respect to any Pre-Closing Periods of Pivotal, Dell Technologies shall
control Tax Returns and Audits pursuant to Section 2 and Section 8.01 of this
Agreement as if Pivotal were a Dell Technologies Affiliate for all such periods.

 

22



--------------------------------------------------------------------------------

(vi) Notwithstanding anything in this Agreement to the contrary, there shall be
no duplication of payments with respect to Taxes or Tax benefits under this
Agreement, the First Amended and Restated TSA and the Pivotal Tax Sharing
Agreement.

10.03 Cooperation and Exchange of Information.

(a) Cooperation. VMware and Dell Technologies shall each cooperate fully (and
each shall cause its respective affiliates to cooperate fully) with all
reasonable requests from another party for information and materials not
otherwise available to the requesting party in connection with the preparation
and filing of Tax Returns, claims for refund, and Audits concerning issues or
other matters covered by this Agreement or in connection with the determination
of a liability for Taxes or a right to a refund of Taxes. Such cooperation shall
include:

(i) the retention until the expiration of the applicable statute of limitations,
and the provision upon request, of copies of all Tax Returns, books, records
(including information regarding ownership and Tax basis of property),
documentation and other information relating to the Tax Returns, including
accompanying schedules, related work papers, and documents relating to rulings
or other determinations by Taxing Authorities;

(ii) the execution of any document that may be necessary or reasonably helpful
in connection with any tax proceeding, or the filing of a Tax Return or refund
claim by a member of the Dell Technologies Group or the VMware Group, including
certification, to the best of a party’s knowledge, of the accuracy and
completeness of the information it has supplied; and

(iii) the use of the party’s reasonable best efforts to obtain any documentation
that may be necessary or reasonably helpful in connection with any of the
foregoing. Each party shall make its employees and facilities available on a
reasonable and mutually convenient basis in connection with the foregoing
matters.

(b) Retention of Records. Any party that is in possession of documentation of
Dell Technologies (or any Dell Technologies Affiliate) or VMware (or any VMware
Affiliate) relating to the VMware Business, including books, records, Tax
Returns and all supporting schedules and information relating thereto (the
“VMware Business Records”) shall retain such VMware Business Records for a
period of seven (7) years following the Effective Time. Thereafter, any party
wishing to dispose of VMware Business Records in its possession (after the
expiration of the applicable statute of limitations), shall provide written
notice to the other party describing the documentation proposed to be destroyed
or disposed of sixty (60) business days prior to taking such action. The other
party may arrange to take delivery of any or all of the documentation described
in the notice at its expense during the succeeding sixty (60) day period.

10.04 Dispute Resolution. In the event that Dell Technologies and VMware
disagree as to the amount or calculation of any payment to be made under this
Agreement, or the interpretation or application of any provision under this
Agreement, the parties shall attempt in good faith to resolve such dispute. If
such dispute is not resolved within sixty (60) business days following the
commencement of the dispute, Dell Technologies and VMware shall jointly retain

 

23



--------------------------------------------------------------------------------

a nationally recognized law or accounting firm, which firm is independent of
both parties (the “Independent Firm”), to resolve the dispute. The Independent
Firm shall act as an arbitrator to resolve all points of disagreement and its
decision shall be final and binding upon all parties involved. Following the
decision of the Independent Firm, Dell Technologies and VMware shall each take
or cause to be taken any action necessary to implement the decision of the
Independent Firm. The fees and expenses relating to the Independent Firm shall
be borne equally by Dell Technologies and VMware, except that if the Independent
Firm determines that the position advanced by either party is frivolous, has not
been asserted in good faith or for which there is not substantial authority, one
hundred percent (100%) of the fees and expenses of the Independent Firm shall be
borne by such party. Notwithstanding anything in this Agreement to the contrary,
the dispute resolution provisions set forth in this Section 10.03 shall not be
applicable to any disagreement between the parties relating to Distribution
Taxes and any such dispute shall be settled in a court of law or as otherwise
agreed to by the parties.

10.05 Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed given upon (a) a
transmitter’s confirmation of a receipt of a facsimile transmission (but only if
followed by confirmed delivery of a standard overnight courier the following
business day or if delivered by hand the following business day), (b) confirmed
delivery of a standard overnight courier or when delivered by hand or (c) the
expiration of ten (10) business days after the date mailed by certified or
registered mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):

If to Dell Technologies or any Dell Technologies Affiliate, to the Vice
President of Corporate Tax of Dell Technologies, with a copy to the General
Counsel of Dell Technologies, at:

Dell Technologies Inc.

One Dell Way, RR1-33

Round Rock, Texas 78682

Attn: Richard Rothberg, General Counsel

If to VMware or any VMware Affiliate, to Vice President of Corporate Tax of
VMware, with a copy to the General Counsel of VMware, at:

VMware, Inc.

3401 Hillview Avenue

Palo Alto, California 94304

Attention: Legal Department

Either party may, by written notice to the other parties, change the address or
the party to which any notice, request, instruction or other documents is to be
delivered.

10.06 Changes in Law.

(a) Any reference to a provision of the Code or a law of another jurisdiction
shall include a reference to any applicable successor provision or law.

 

24



--------------------------------------------------------------------------------

(b) If, due to any change in applicable law or regulations or their
interpretation by any court of law or other governing body having jurisdiction
subsequent to the date of this Agreement, performance of any provision of this
Agreement or any transaction contemplated thereby shall become impracticable or
impossible, the parties hereto shall use their commercially reasonable efforts
to find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by such provision.

10.07 Confidentiality. Each party shall hold and cause its directors, officers,
employees, advisors and consultants to hold in strict confidence, unless
compelled to disclose by judicial or administrative process or, in the opinion
of its counsel, by other requirements of law, all information (other than any
such information relating solely to the business or affairs of such party)
concerning the other parties hereto furnished it by such other party or its
representatives pursuant to this Agreement (except to the extent that such
information can be shown to have been (1) in the public domain through no fault
of such party or (2) later lawfully acquired from other sources not under a duty
of confidentiality by the party to which it was furnished), and each party shall
not release or disclose such information to any other person, except its
directors, officers, employees, auditors, attorneys, financial advisors, bankers
and other consultants who shall be advised of and agree to be bound by the
provisions of this Section 10.06. Each party shall be deemed to have satisfied
its obligation to hold confidential information concerning or supplied by the
other party if it exercises the same care as it takes to preserve
confidentiality for its own similar information.

10.08 Successors. This Agreement shall be binding on and inure to the benefit
and detriment of any successor, by merger, acquisition of assets or otherwise,
to any of the parties hereto, to the same extent as if such successor had been
an original party.

10.09 Affiliates. Dell Technologies shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Dell Technologies Affiliate, and VMware shall
cause to be performed, and hereby guarantees the performance of, all actions,
agreements and obligations set forth herein to be performed by any VMware
Affiliate; provided, however, that, if it is contemplated that a Dell
Technologies Affiliate may cease to be a Dell Technologies Affiliate as a result
of a transfer of its stock or other ownership interests to a third party in
exchange for consideration in an amount approximately equal to the fair market
value of the stock or other ownership interests transferred and such
consideration is not distributed outside of the Dell Technologies Group to the
shareholders of Dell Technologies, then (a) VMware shall execute a release of
such Dell Technologies Affiliate from its obligations under this Agreement
effective as of such transfer provided that Dell Technologies shall have
confirmed in writing its obligations and the obligations of its remaining Dell
Technologies Affiliates with respect to their own obligations and the
obligations of the departing Dell Technologies Affiliate and that such departing
Dell Technologies Affiliate shall have executed a release of any rights it may
have against VMware or any VMware Affiliate by reason of this Agreement, or
(b) Dell Technologies shall acknowledge in writing no later than thirty
(30) days prior to such cessation that it shall bear one hundred percent (100%)
of the liability for the obligations of Dell Technologies and each Dell
Technologies Affiliate (including the departing Dell Technologies Affiliate)
under this Agreement. If at any time VMware shall, directly or indirectly,
obtain beneficial ownership of more than fifty percent (50%) of the total
combined voting power of any other entity, VMware shall cause such entity to
become a party to this Agreement by executing together with Dell Technologies an
agreement in substantially the same form as set forth in Schedule 10.09 and such
entity shall have all rights and obligations of an VMware Affiliate under this
Agreement.

 

25



--------------------------------------------------------------------------------

10.10 Authorization, Etc. Each of the parties hereto hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such party, that this Agreement constitutes a
legal, valid and binding obligation of each such party and that the execution,
delivery and performance of this Agreement by such party does not contravene or
conflict with any provision of law or of its charter or bylaws or any agreement,
instrument or order binding on such party.

10.11 Entire Agreement. This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes any
prior tax sharing agreements between Dell Technologies (or any Dell Technologies
Affiliate) and VMware (or any VMware Affiliate) and such prior tax sharing
agreements shall have no further force and effect. If, and to the extent, the
provisions of this Agreement conflict with any agreement entered into in
connection with a Distribution or another Deconsolidation Event, the provisions
of this Agreement shall control.

10.12 Applicable Law; Jurisdiction. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY (i) AGREES THAT THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND ALL DISPUTES, CONTROVERSIES OR CLAIMS ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE BREACH, TERMINATION OR VALIDITY
HEREOF SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICTS OF LAW RULES, (ii) TO BE SUBJECT TO, AND HEREBY CONSENTS AND SUBMITS
TO, THE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND OF THE FEDERAL
COURTS SITTING IN THE STATE OF DELAWARE, (iii) TO THE EXTENT SUCH PARTY IS NOT
OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE, HEREBY
APPOINTS THE CORPORATION TRUST COMPANY, AS SUCH PARTY’S AGENT IN THE STATE OF
DELAWARE FOR ACCEPTANCE OF LEGAL PROCESS AND (iv) AGREES THAT SERVICE MADE ON
ANY SUCH AGENT SET FORTH IN (iii) ABOVE SHALL HAVE THE SAME LEGAL FORCE AND
EFFECT AS IF SERVED UPON SUCH PARTY PERSONALLY WITHIN THE STATE OF DELAWARE.

10.13 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

10.14 Severability. If any term, provision, covenant, or restriction of this
Agreement is held by a court of competent jurisdiction (or an arbitrator or
arbitration panel) to be invalid, void, or unenforceable, the remainder of the
terms, provisions, covenants, and restrictions set forth herein shall remain in
full force and effect, and shall in no way be affected, impaired, or
invalidated. In the event that any such term, provision, covenant or restriction
is held to be invalid, void or unenforceable, the parties hereto shall use their
best efforts to find and employ an alternate means to achieve the same or
substantially the same result as that contemplated by such terms, provisions,
covenant, or restriction.

 

26



--------------------------------------------------------------------------------

10.15 No Third Party Beneficiaries. This Agreement is solely for the benefit of
Dell Technologies, the Dell Technologies Affiliates, VMware and the VMware
Affiliates. This Agreement should not be deemed to confer upon third parties any
remedy, claim, liability, reimbursement, cause of action or other rights in
excess of those existing without this Agreement.

10.16 Waivers, Etc. No failure or delay on the part of a party in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. No
modification or waiver of any provision of this Agreement nor consent to any
departure by the parties therefrom shall in any event be effective unless the
same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.

10.17 Setoff. All payments to be made by any party under this Agreement may be
netted against payments due to such party under this Agreement, but otherwise
shall be made without setoff, counterclaim or withholding, all of which are
hereby expressly waived.

10.18 Other Remedies. VMware recognizes that any failure by it or any VMware
Affiliate to comply with its obligations under Section 5 of this Agreement
would, in the event of a Distribution, result in Distribution Taxes that would
cause irreparable harm to Dell Technologies, Dell Technologies Affiliates, and
their stockholders. Accordingly, Dell Technologies shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which Dell Technologies is entitled at law or in equity.

10.19 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by a written agreement signed by all of the parties hereto.

10.20 Waiver of Jury Trial. Each of the parties hereto irrevocably and
unconditionally waives all right to trial by jury in any litigation, claim,
action, suit, arbitration, inquiry, proceeding, investigation or counterclaim
(whether based in contract, tort or otherwise) arising out of or relating to
this Agreement or the actions of the parties hereto in the negotiation,
administration, performance and enforcement thereof.

10.21 Interpretations. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement,
and article, section, paragraph, exhibit and schedule references are to the
articles, sections, paragraphs, exhibits and schedules of this Agreement unless
otherwise specified. The meaning assigned to

 

27



--------------------------------------------------------------------------------

each term defined herein shall be equally applicable to both the singular and
the plural forms of such term, and words denoting any gender shall include all
genders. Where a word or phrase is defined herein, each of its other grammatical
forms shall have a corresponding meaning. The parties have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

 

DELL TECHNOLOGIES INC. on behalf of itself and each of the Dell Technologies
Affiliates By:  

/s/ Robert L. Potts

Name:   Robert L. Potts Title:   Senior Vice President and Assistant Secretary
EMC CORPORATION on behalf of itself and each of the EMC Affiliates By:  

/s/ Robert L. Potts

Name:   Robert L. Potts Title:   Senior Vice President and Assistant Secretary
VMWARE, INC. on behalf of itself and each of the VMware Affiliates By:  

/s/ Craig Norris

Name:   Craig Norris Title:  

Vice President, Deputy General Counsel and Assistant Secretary

 

[Signature Page to Tax Sharing Agreement]



--------------------------------------------------------------------------------

WHEREAS, VMware, a Delaware corporation (“VMware”), owns, directly or
indirectly, [all/more than fifty percent (50%)] of the outstanding stock or
interests in the undersigned;

WHEREAS, the undersigned is not a party to that certain Amended and Restated Tax
Sharing Agreement, dated as of [____________], 2016, by and among Dell
Technologies, each Dell Technologies Affiliate, VMware and each VMware Affiliate
(as defined therein) (the “Agreement”); and

WHEREAS, the undersigned, Dell Technologies and VMware desire to have the
undersigned become a party to the Agreement and to have all rights and
obligations of a party to the Agreement.

NOW, THEREFORE, in consideration of mutual obligations and undertakings
contained in the Agreement, the parties agree that the undersigned shall become
a party to the Agreement and shall have all rights and obligations of a party to
the Agreement.

IN WITNESS WHEREOF, the parties have executed this agreement on the dates
accompanying their respective signatures, but effective as of ______________.

 

DELL TECHNOLOGIES INC. By: _____________________________ Name:
___________________________ Title: ____________________________ VMWARE, INC. By:
_____________________________ Name: ___________________________ Title:
____________________________ [NAME] By: _____________________________ Name:
___________________________ Title: ____________________________